46 F.3d 1130
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Stanley Eugene WOODS, Plaintiff--Appellant,v.SOUTH CAROLINA DEPARTMENT OF CORRECTIONS;  Parker Evatt,Commissioner;  Benjamin Montgomery, Warden;  David Leigh,Unit Manager;  Ms. Stewart, Inmate Representative;  AngelaPinckney Rainey, Magistrate;  Larry Batson, Legal Advisor toSouth Carolina Department of Corrections, Defendants--Appellees,and E. Kelly, OFC, Correctional Officer;  Sergeant Fits,Correctional Officer, Defendants.
No. 94-6737.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 25, 1994.Decided Jan. 17, 1995.

Stanley Eugene Woods, Appellant Pro Se.  Marvin Coleman Jones, BOGOSLOW & JONES, Walterboro, SC, for Appellees.
Before HALL, MURNAGHAN, and NIEMEYER, Circuit Judges.
PER CURIAM:


1
Appellant appeals the district court's order adopting the magistrate judge's order and recommendation granting summary judgment or dismissal to some, but not all Defendants.  The magistrate judge's recommendation did not address claims against Defendants Kelly and Fits.  Although they both moved to dismiss the claims against them after the magistrate judge entered his recommendation, we cannot conclude from the district court's order that it intended to grant their motions in that order.  Accordingly, we dismiss the appeal for lack of jurisdiction because the order is not appeal able.  This Court may exercise jurisdiction only over final orders, 28 U.S.C. Sec. 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. Sec. 1292 (1988);  Fed.R.Civ.P. 54(b);  Cohen v. Beneficial Indus.  Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
We dismiss the appeal as interlocutory.*  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


3
DISMISSED.



*
 Appellant's motions to amend the caption and appoint counsel are denied.  His motion to dismiss his earlier motions to stay the case and to have the district court transmit the entire record to this Court is granted and those motions are dismissed